PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Alarcon et al.
Application No. 14/550,717
Filed: 21 Nov 2014
For: DEVICE, METHOD AND SYSTEM FOR LOGGING SMOKING DATA

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 13, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Matthew Nielsen appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed September 22, 2020. The issue fee was timely paid on December 22, 2020.  Accordingly, the application became abandoned on December 23, 2020.  A Notice of Abandonment was mailed December 28, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Inventor’s Oath/Declaration for Chris Kepner and Dennis Christopher Howard, (2) the petition fee of $ 2100, and (3) a proper statement of unintentional delay. 

This application is being referred to Office of Data Management (ODM) for for further processing into a patent






/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions